Per Curiam:
The attachment in this case was issued by a justice of the peace of Berks county upon the transcript of a judgment obtained before a justice in Lebanon county. We need not discuss the effect of filing the transcript before the justice in Berks, as neither justice, as his docket stood, had the right to issue an attachment. The second section of the act of April 15, 1845, P. L. 459, enacts that “any alderman or justice of the peace, before whom any judgment remains unsatisfied, and an execution has returned no goods, may, on the application of the plaintiff, and his compliance with the requisitions of the act to which this is a supplement, issue an attachment in the nature of an execution, as therein provided, to levy upon stock, debts and deposits of money belonging, or due to the defendant, in satisfaction of said judgment.” It will thus be seen that an execution, and a return thereto of “ no goods,” is a prerequisite to an attachment execution before a justice. Whatever might have been the plaintiff’s right to take his transcript and use it in Berks county, he could not have had *27an attachment in Lebanon county without this prerequisite; much less can he have an attachment upon his transcript in Berks county without it. The learned judge below committed no error in entering judgment upon the verdict.
Judgment affirmed.